Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 1 of 13 PAGEID #: 3237




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

LISA NORRIS,                                                 Case No. 1:18-cv-693

             Plaintiff,                                      Barrett, J.
                                                             Bowman, M.J.
      v.

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.

                          REPORT AND RECOMMENDATION

      Plaintiff Lisa Norris filed this Social Security appeal in order to challenge the

Defendant’s findings that she is not disabled. See 42 U.S.C. §405(g). Proceeding

through counsel, Plaintiff presents four claims of error, all of which the Defendant

disputes. For the reasons explained below, I conclude that the ALJ’s finding of non-

disability should be AFFIRMED, because it is supported by substantial evidence in the

administrative record.

      I. Summary of Administrative Record

      In October 2015, Plaintiff filed an application for Disability Insurance Benefits

(DIB) alleging a disability onset date of June 5, 2015, due to physical impairments. (Tr.

260-261).   After Plaintiff’s claims were denied initially and upon reconsideration, he

requested a hearing de novo before an Administrative Law Judge (“ALJ”). On January

9, 2018, ALJ Martha Gasparovich held a video hearing at which Plaintiff appeared with

counsel. The ALJ heard testimony from Plaintiff and an impartial vocational expert. (Tr.

131-155).   On February 7, 2018, the ALJ denied Plaintiff’s application in a written




                                           1
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 2 of 13 PAGEID #: 3238




decision. (Tr. 110-130).     Plaintiff now seeks judicial review of the denial of her

application for benefits.

       Plaintiff was 45 years old at the time of the administrative hearing. (Tr. 135). She

as an associate’s degree and has past relevant work as an office manager. She alleges

disability since June 2015 due to a combination of impairments, including seizures,

dystonia, fatigue and joint pain.

       Based upon the record and testimony presented at the hearing, the ALJ found

that Plaintiff had the following severe impairments: degenerative disc disease, non-

epileptic seizures, psychogenic dystonia, and psychogenic movement disorder. (Tr.

116). The ALJ concluded that none of Plaintiff’s impairments alone or in combination

met or medically equaled a listed impairment in 20 C.F.R. Part 404, Subp. P, Appendix

1. The ALJ determined that Plaintiff retains the following residual functional capacity

(“RFC”) to perform light work with the following limitations:

       She is unable to stand and walk in combination for more than four hours in
       an eight hour day; can sit for an unlimited duration, but requires a sit/stand
       option at least every 30-45 minutes; can lift no more than 20 pounds
       occasionally and ten pounds frequently; can occasionally stoop, climb,
       balance, crouch, squat, crawl, or kneel; must avoid operating vehicles;
       and must avoid all hazards such as but not limited to open bodies of
       water, open flames, moving machinery, sharp objects and unprotected
       heights.

(Tr. 118). Based upon the record as a whole including testimony from the vocational

expert, and given Plaintiff’s age, education, work experience, and RFC, the ALJ

concluded that Plaintiff is able to perform her past relevant work as an office manager.

Accordingly, the ALJ determined that Plaintiff is not under disability, as defined in the

Social Security Regulations, and is not entitled to DIB. Id.



                                             2
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 3 of 13 PAGEID #: 3239




       The Appeals Council denied Plaintiff’s request for review. Therefore, the ALJ’s

decision stands as the Defendant’s final determination. On appeal to this Court, Plaintiff

argues that the ALJ erred by: 1) failing to find fibromyalgia to be a severe impairment; 2)

failing to find Sjogren’s Syndrome to be a severe impairment; 3) failing to find that

Plaintiff met the requirements of Listing 12.07; and 4) improperly weighing the opinion of

Dr. Blatman. Upon close analysis, I conclude that none of the asserted errors require

reversal or remand.

       II. Analysis

       A. Judicial Standard of Review

       To be eligible for SSI or DIB a claimant must be under a “disability” within the

definition of the Social Security Act.   See 42 U.S.C. §§423(a), (d), 1382c(a).       The

definition of the term “disability” is essentially the same for both DIB and SSI. See

Bowen v. City of New York, 476 U.S. 467, 469-70 (1986). Narrowed to its statutory

meaning, a “disability” includes only physical or mental impairments that are both

“medically determinable” and severe enough to prevent the applicant from (1)

performing his or her past job and (2) engaging in “substantial gainful activity” that is

available in the regional or national economies. See Bowen, 476 U.S. at 469-70 (1986).

       When a court is asked to review the Commissioner’s denial of benefits, the

court’s first inquiry is to determine whether the ALJ’s non-disability finding is supported

by substantial evidence. 42 U.S.C. § 405(g). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal

quotation omitted). In conducting this review, the court should consider the record as a

                                            3
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 4 of 13 PAGEID #: 3240




whole. Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence

supports the ALJ’s denial of benefits, then that finding must be affirmed, even if

substantial evidence also exists in the record to support a finding of disability. Felisky v.

Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

       The Secretary’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion .
       . . . The substantial evidence standard presupposes that there is a ‘zone
       of choice’ within which the Secretary may proceed without interference
       from the courts. If the Secretary’s decision is supported by substantial
       evidence, a reviewing court must affirm.

Id. (citations omitted).

       In considering an application for disability benefits, the Social Security Agency is

guided by the following sequential benefits analysis: at Step 1, the Commissioner asks if

the claimant is still performing substantial gainful activity; at Step 2, the Commissioner

determines if one or more of the claimant’s impairments are “severe;” at Step 3, the

Commissioner analyzes whether the claimant’s impairments, singly or in combination,

meet or equal a Listing in the Listing of Impairments; at Step 4, the Commissioner

determines whether or not the claimant can still perform his or her past relevant work;

and finally, at Step 5, if it is established that claimant can no longer perform his or her

past relevant work, the burden of proof shifts to the agency to determine whether a

significant number of other jobs which the claimant can perform exist in the national

economy. See Combs v. Commissioner of Soc. Sec., 459 F.3d 640, 643 (6th Cir.

2006); 20 C.F.R. §§404.1520, 416.920.

       A plaintiff bears the ultimate burden to prove by sufficient evidence that he or she

is entitled to disability benefits. 20 C.F.R. § 404.1512(a). Thus, a plaintiff seeking

benefits must present sufficient evidence to show that, during the relevant time period,
                                             4
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 5 of 13 PAGEID #: 3241




he or she suffered impairment, or combination of impairments, expected to last at least

twelve months, that left him or her unable to perform any job in the national economy.

42 U.S.C. § 423(d)(1)(A).

       B. The ALJ’s Decision is substantially supported

       1. Step-Two Determination

       Plaintiff argues that the ALJ erred in failing to find her fibromyalgia and Sjogren’s

syndrome to be severe impairments. Plaintiff’s contentions lack merit. For an

impairment to be “severe,” it must be expected to last more than 12 months and more

than “minimally” affect a claimant's work ability. See 42 U.S.C. § 423(d)(1)(A); Higgs v.

Bowen, 880 F.2d 860, 862 (6th Cir. 1988) (“an impairment can be considered not

severe only if it is a slight abnormality that minimally affects work ability regardless of

age, education, and experience”).

       Here, the ALJ found that Plaintiff’s impairments of fibromyalgia and Sjogren’s

syndrome were not medically determinable. In so concluding, the ALJ noted that SSR

12-2p allows for two ways to establish fibromyalgia as a medically determinable

impairment: 1) using the 1990 ACR Criteria for the Classification of Fibromyalgia and 2)

using the 2010 ACR Preliminary Diagnostic Criteria. The 1990 ACR criteria requires all

three of the following: a history of widespread pain for at least three months; at least 11

positive tender points on physical examination; and evidence that other disorders that

could cause the symptoms or signs were excluded. (Tr. 116). The 2010 ACR

Preliminary Diagnostic Criteria requires all three of the following criteria: a history of

widespread pain; repeated manifestations of six or more fibromyalgia symptoms, signs,

or co-occurring conditions, especially manifestations of fatigue, cognitive or memory

                                             5
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 6 of 13 PAGEID #: 3242




problems, waking unrefreshed, depression, anxiety disorder, or irritable bowel

syndrome; and evidence that other disorders that could cause these repeated

manifestations of symptoms, signs, or co-occurring conditions were excluded (SSR 12-

2p). As the ALJ wrote, the primary issue in the instant case is that the evidence did not

indicate other disorder or co-occurring conditions were excluded. (Tr. 116).

       The ALJ also found that Plaintiff did not have a medically determinable

impairment of Sjogren’s syndrome. (Tr. 116). Pursuant to the ACR criteria, the

diagnosis of Sjogren’s syndrome requires at least two of the following three findings;

positive serum anti-SSA and/or anti-SSB antibodies or positive rheumatoid factor and

antinuclear antibody titer of at least 1:320, ocular staining score of at least three. (Tr.

116). Dr. Delorenzo continued to diagnose the presence of Sjogren syndrome but, he

indicated that ineffectiveness of steroids argue against an autoimmune process. (Tr.

3243-64).

       In 2015, Dr. Flaspohler, a rheumatologist, wrote that Plaintiff did not have a clear

diagnosis and her current issues could have psychological underpinnings, and she

encouraged Plaintiff to see a psychologist and/or psychiatrist. (Tr. 1569). In January

2016, Dr. Milligan noted that Plaintiff had a reported history of one positive SSA or SSB

but, she did not think Sjogren’s was the proper diagnosis for her. (Tr. 116). Dr. Milligan

also reported that Plaintiff had previously treated with “a very good rheumatologist Dr.

Flaspohler who told her she did not have [S]jogren’s and attributed her symptoms to

psychological underpinnings”. (Tr. 2970). Dr. Milligan agreed with this opinion, reported

that Plaintiff had stopped all of her autoimmune medications, and reported that she had




                                            6
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 7 of 13 PAGEID #: 3243




not seen objective evidence that Plaintiff even had dystonic episodes or seizures.” (Tr.

2970).

         Moreover, errors at Step 2 of the sequential analysis will not necessarily require

reversal, if the ALJ finds at least one “severe” impairment and therefore continues with

the remaining steps in the sequential process. That is because in determining a

plaintiff's residual functional capacity and ability to work later in the sequential process,

the ALJ must consider even the impairments found not to be “severe” at Step

2. See Maziarz v. Secretary of Health and Human Servs., 837 F.2d 240, 244 (6th Cir.

1987); 20 C.F.R. § 404.1520. Thus, regulations require an ALJ to “consider the limiting

effects of all [the claimant's] impairment(s), even those that are not severe, in

determining [the claimant's] residual functional capacity. Pain or other symptoms may

cause a limitation of function beyond that which can be determined on the basis of the

anatomical, physiological or psychological abnormalities considered alone....” 20 C.F.R.

§ 404.1545(e).

         In this case, the ALJ found several “severe” impairments, including degenerative

disc disease, non-epileptic seizures, psychogenic dystonia, and psychogenic movement

disorder. (Tr. 116).     Even if there was an error, then, the ALJ's failure to consider

Plaintiff's fibromyalgia and Sjogren’s Syndrome as “severe” at Step 2 of the sequential

analysis will not necessarily require reversal or remand. Contrary to Plaintiff's claim, the

ALJ also reasonably considered her impairments in combination. (Tr. 116-118).

         Accordingly, the undersigned finds that the ALJ adequately considered all of

Plaintiff's conditions in determining her RFC and therefore did not err at step-two of the

sequential evaluation.

                                              7
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 8 of 13 PAGEID #: 3244




       2. Listing 12.07

       Plaintiff argues next that the ALJ failed to properly weigh the evidence in

determining whether the she met social security listing 12.07 due to a somatic symptom

or related disorders.

       Listing 12.07 provides:

       12.07 Somatoform Disorders: Physical symptoms for which there are no
       demonstrable organic findings or known physiological mechanisms. The
       required level of severity for these disorders is met when the requirements
       in both A and B are satisfied.

       A. Medically documented by evidence of one of the following:

       1. A history of multiple physical symptoms of several years duration,
       beginning before age 30, that have caused the individual to take medicine
       frequently, see a physician often and alter life patterns significantly;

       2. Persistent nonorganic disturbance of one of the following:

       a. Vision; or
       b. Speech; or
       c. Hearing; or
       d. Use of a limb; or
       e. Movement and its control (e.g., coordination disturbance, psychogenic
       seizures, akinesia, dyskinesia;) or
       f. Sensation (e.g., diminished or heightened).

       3. Unrealistic interpretation of physical signs or sensations associated with
       the preoccupation or belief that one has a serious disease or injury;

       AND

       B. Resulting in at least two of the following:
       1. Marked restriction of activities of daily living; or
       2. Marked difficulties in maintaining social functioning; or
       3. Marked difficulties in maintaining concentration, persistence, or pace;
       4. Repeated episodes of decompensation, each of extended duration.

20 C.F.R. § 404, Subpt. P, App. 1, Listing 12.07.




                                            8
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 9 of 13 PAGEID #: 3245




       Here, the ALJ explicitly mentioned listing 12.07 and explained, however briefly,

that the record did not demonstrate the criteria of the listing (Tr. 118).

       As the ALJ found, Plaintiff had no limitations in the four broad areas of mental

functioning set out in the regulations for evaluating mental disorders in the Listing of

Impairments, also known as the “paragraph B” criteria: understanding, remembering, or

applying information; interacting with others; concentrating, persisting, or maintaining

pace; and adapting or managing oneself. (Tr. 117-18). The ALJ discussed each of the

“B criteria,” determining that Plaintiff had no limitations in understanding, remembering,

or applying information; no limitations in interacting with others; no limitations in

concentrating, persisting, or maintaining pace; and no limitations in adapting or

managing oneself. (Tr. 117). Thus, the evidence of record does not support a finding

that Plaintiff’s condition satisfied all of the criteria necessary to meet Listing 12.07. As

such, the ALJ’s decision is substantially supported in this regard.

       As the ALJ's decision included an extensive discussion of the medical evidence

concerning Plaintiff's mental impairments and indicates that the ALJ expressly

considered the applicability of Listing 12.07. Courts have been reluctant to impose a

strict articulation standard on ALJs at step three. See Price v. Heckler, 767 F.2d 281,

284 (6th Cir. 1985) (minimal articulation required at step three). In sum, substantial

evidence supports the ALJ's step three finding, which was also adequately articulated.

       3. Weighing of Opinion Evidence

       Last, Plaintiff argues that the ALJ erred by failing to give controlling weight to the

findings of Dr. Blatman. Notably, in November 2017, Dr. Blateman conducted an

independent medical examination.          (Tr. 122).     Dr. Blatman noted that plaintiff

                                              9
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 10 of 13 PAGEID #: 3246




 complained of pain in both shoulders, elbows, lower back, knees and ankles. She also

 reported she suffers from seizures at least 3 times a week. He noted that her physical

 examination revealed limited in forward flexion, normal shoulder range of motion, and

 normal knee range of motion. Dr. Blatman further noted Plaintiff’s “extensive medical

 history and documentation of these issues spanning the last few years.” (Tr. 3266). He

 then opined that she was “totally disabled from any occupation.” (Tr. 3266).               In

 formulating Plaintiff’s RFC, the ALJ assigned little weight to Dr. Blatman’s opinion

 because he found it was largely based on Plaintiff’s subjective allegations. The ALJ

 also noted that Dr. Blatman did not discuss the contradictions in the medical records

 between Plaintiff’s history and office records. Id.

        Pursuant to Agency regulations, a medical opinion is entitled to controlling weight

 if it is from a treating source and is “well-supported by medically acceptable clinical and

 laboratory diagnostic techniques and is not inconsistent with the other substantial

 evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2); Walters v. Comm’r of Soc.

 Sec., 127 F.3d 525, 530 (6th Cir. 1997). The Sixth Circuit has held that treating

 physicians’ opinions “are only accorded great weight when they are supported by

 sufficient clinical findings and are consistent with the evidence.” Cutlip v. Sec’y of Health

 and Human Servs., 25 F.3rd 284, 287 (6th Cir. 1994) (citation omitted). In determining

 the weight of medical source opinions not entitled to controlling weight, an ALJ will

 evaluate the following factors: the length, nature, and extent of treatment relationship;

 evidence in support of the opinion; consistency with the record as a whole; and the

 physician’s specialization. 20 C.F.R. § 404.1527(c); see Ealy v. Comm’r of Soc. Sec.,

 594 F.3d 504, 514 (6th Cir. 2010).

                                              10
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 11 of 13 PAGEID #: 3247




        Here, the ALJ reasonably rejected Dr. Blatman’s findings.              Notably, Dr.

 Blatman’s unsupported conclusory opinion that Plaintiff was disabled was not entitled to

 any significant weight. 20 C.F.R. § 404.1527. McGrew v. Comm’r of Soc. Sec., 343 F.

 App’x 26, 30-31 (6th Cir. 2009) (The treating physician’s opinion “is not entitled to

 controlling or deferential weight because it is not supported by proportionate objective

 findings and it lacks the necessary supportability and consistency to entitle it to even

 deferential weight.”); see also 20 C.F.R. § 416.927(c)(3)-(4). Plaintiff argues that Dr.

 Blatman is the only non-treating source to conduct a physical independent medical

 examination.    However, as noted above, although Dr. Blatman conducted an

 examination, he reported mostly normal findings and his opinion was based largely on

 Plaintiff’s subjective complaints. See Anderson, 195 Fed. Appx. at 370 (An ALJ need

 not credit a treating physician opinion that is conclusory and unsupported). See also

 Warner v. Commissioner of Soc. Sec., 375 F.3d 387, 391 (6th Cir.2004) (It is well

 settled that an ALJ may properly discount a treating physician's opinion based on a

 claimant's subjective complaints and if unsupported by objective findings).

       In light of the foregoing, the ALJ’s decision is substantially supported in this

 regard and should not be disturbed.

       III. Conclusion and Recommendation

       For the reasons explained herein, IT IS RECOMMENDED THAT Defendant’s

 decision be found to be SUPPORTED BY SUBSTANTIAL EVIDENCE, and

 AFFIRMED, and that this case be CLOSED.




                                            11
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 12 of 13 PAGEID #: 3248




                                                   s/Stephanie K. Bowman
                                                  Stephanie K. Bowman
                                                  United States Magistrate Judge




                                        12
Case: 1:18-cv-00693-MRB-SKB Doc #: 13 Filed: 03/06/20 Page: 13 of 13 PAGEID #: 3249




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 LISA NORRIS,                                                   Case No. 1:18-cv-693

               Plaintiff,                                       Barrett, J.
                                                                Bowman, M.J.
        v.

 COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                                          NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

 objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

 the filing date of this R&R. That period may be extended further by the Court on timely

 motion by either side for an extension of time. All objections shall specify the portion(s)

 of the R&R objected to, and shall be accompanied by a memorandum of law in support

 of the objections. A party shall respond to an opponent’s objections within FOURTEEN

 (14) DAYS after being served with a copy of those objections.            Failure to make

 objections in accordance with this procedure may forfeit rights on appeal. See Thomas

 v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                             13
